Case 3:18-cv-02877-AJB-MSB Document 40 Filed 10/10/19 PageID.2898 Page 1 of 2



 1   WALSH & ASSOCIATES, APC
     16633 Ventura Boulevard, Suite 800
 2   Encino, CA 91436
     Telephone: (818) 986-1776
 3   Facsimile: (818) 382-2071
     DENNIS J. WALSH, Esq. (State Bar No. 106646)
 4   Email: dwalsh@walshlawyers.com
 5   Specially Appearing for Defendant,
     PALOMAR COMMUNITY COLLEGE DISTRICT
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   KATHRYN KAILIKOLE, an                   Case No.: 3:18-cv-02877-AJB-MSB
12   individual,

13                      Plaintiff,           NOTICE OF TERMINATION OF
14                                           REPRESENTATION OF DENNIS J.
     vs.                                     WALSH, ESQ.
15

16   PALOMAR                COMMUNITY
     COLLEGE           DISTRICT,    a
17   governmental entity; and DOES 1
18   through 25, inclusive,
19                      Defendants.
20
21

22   TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF
     RECORD:
23
           PLEASE TAKE NOTICE that on September 10, 2019, Dennis J. Walsh of
24
     Walsh & Associates, APC, specially appeared at the Telephonic Case Management
25
     Conference on behalf of Defendant Palomar Community College District. At that
26
     time, counsel advised the Court that our firm had not substituted into this case yet.
27
           Specially appearing attorney Dennis J. Walsh hereby requests the Court to
28   terminate our representation of Defendant Palomar Community College District and
                                               1
      NOTICE OF TERMINATION OF REPRESENTATION OF DENNIS J. WALSH, ESQ.
Case 3:18-cv-02877-AJB-MSB Document 40 Filed 10/10/19 PageID.2899 Page 2 of 2



 1   request the clerk to update the docket as indicated above.
 2   DATED: October 9, 2019                 WALSH & ASSOCIATES, APC
 3

 4                                   By:    ____________________________________
 5
                                            DENNIS J. WALSH, ESQ.
                                            Specially Appearing for Defendant,
 6                                          PALOMAR COMMUNITY COLLEGE
                                            DISTRICT
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                               2
      NOTICE OF TERMINATION OF REPRESENTATION OF DENNIS J. WALSH, ESQ.
